Experience has proven that for many reasons and in many ways local and special legislation is harmful to the public interests. Legislators are elected to enact laws, not for one locality alone, but for the whole state, in the hope that in the multitude of counsels there may be wisdom; but where such legislation is permitted a bill affecting but one locality is almost invariably referred to the local members, and, if satisfactory to them, is passed without scrutiny from the other representatives, and without any feeling of responsibility upon their part. The possibility of it leads to improper combinations among the members, and often to crude, and even vicious, legislation, that would not be permitted were it to affect the whole state.
Among a number of provisions in the constitution directed against this evil is the one requiring the legislature to establish a system of county and township government which shall be uniform throughout the state. To a certain extent the system to be adopted was left to the discretion of the legislative body, but the requirement is absolute that, whatever the system may be, it must be uniform, indicating that this uniformity was a more important consideration with the constitution makers than the plan to be adopted. These *Page 99 
limitations upon the power of the legislature should be executed by the courts in the same spirit in which they were adopted, and so as to prevent legislation sought to be guarded against.
A system of government consists of the powers, duties and obligations placed upon the political organization, and the scheme of officers charged with their administration. If the system is to be uniform, it is necessary that these powers, duties and obligations shall be the same in each county; that the same officers shall be provided, and the responsibilities of government be divided among them in the same manner; otherwise the system is not uniform, for, as here used, the word means that the county governments to be established are in all essential particulars to be alike.
State v. Boyd, 19 Nev. 43, is an authority squarely in point, and that fully sustains this construction of the constitution, and that case is in turn supported by a number of well-considered cases from Wisconsin (State v. Riordan, 24 Wis. 484;State v. Supervisors, 25 Wis. 339;State v. Dousman, 28 Wis. 541;McRae v. Hogan, 39 Wis. 529;Rooney v. Milwaukee Co., 40 Wis. 23); and from Florida (Lake v. State, 18 Fla. 501;McConihe v. State, 17 Fla. 238;State v. Stark, 18 Fla. 255; Ex parte
Wells, 21 Fla. 280); and from California (Welsh v. Bramlet, 98 Cal. 219, 33 P. 66), where, under varying circumstances, similar clauses in the constitution of those states were considered and construed.
Let us now examine the act upon which the respondent rests his right to recover in the action. It was first enacted in 1889 (Stats. 1889, p. 80) and is entitled "An act fixing the salaries and defining the duties of certain county officers of Eureka county and other matters relating thereto." Section 1 fixes the salaries of the officers of that county as they then existed. Section 2 directs that no other compensation shall be paid them by the county. Section 3 forbids the payment by the county deputies, except in one instance. Section 4 reads as follows: "The board of county commissioners of said county may appoint one night watchman for the town of Eureka, provided the amount allowed or paid therefor in any one year shall not exceed the sum of $900." In 1891 (Stats. 1891, p. 78) this section was amended so as to read: "The board of county commissioners of Eureka *Page 100 
county may authorize the sheriff to appoint one night watchman at a compensation not to exceed $75 per month." In 1893 (Stats. 1893, p. 80) the section was amended to its present form, and now reads: "The sheriff of Eureka county is hereby authorized and empowered to appoint one night watchman at a salary of $75 per month, said, salary to be allowed and paid in the same manner as the salaries of other county officers and employes are allowed and paid." Here, perhaps, is a fair illustration of the effects of permitting local and special legislation. At each session of the three last legislatures an act has been passed concerning a small matter of purely local concern, that should have been left, under the general law, entirely to the people interested, and whereby the taxpayers of other parts of Eureka county have been compelled to assist in maintaining a watchman for the town of Eureka, for that has been the practical construction put upon the act; something in which they had no interest, and from which they derived no benefit, for the fact that the county owned property in the town no more called upon it to furnish a town watchman than it did upon the owners of any other property therein.
As will be readily noticed, as originally enacted, section 4 provided for the appointment by the commissioners of a night watchman for the town of Eureka, who was, inferentially, to be paid by the county, not to exceed a certain sum. The amendment of 1891 provided that, instead of appointing him themselves, the commissioners might authorize the sheriff to do so, and the clause that provided that he should be appointed for the town of Eureka was omitted. The amendment of 1893 authorizes the sheriff to appoint him without reference to the commissioners, and provides that he shall be paid the sum of $75 per month, in the same manner as the salaries of other county officers and employes are paid.
By the amendments the watchman is not to be appointed for any particular place, and it was argued by the respondent's attorney that if his services were more needed elsewhere than at the town of Eureka, he could transfer them there. As the laws now stands, this view seems correct, for apparentlyex industria the legislature has omitted the provision that he is to be appointed for that town, which indicates an *Page 101 
intention to repeal it, and he is furthermore to be appointed by an officer whose jurisdiction certainly extends all over the county. Probably it would make no difference here if his duties were confined to the town, but, as the matter stands, we have in Eureka county a watchman whose duties and jurisdiction extends all over the county, who is provided for in an act entitled an act fixing the salaries of the county officers of that county, who is to be paid by the county, and in the same manner that the salaries of other county officers and employes are to be paid. These premises lead surely to the conclusion that the intention was that he should become permanently an integral part of the government of that county, and as much one of its officers as any other officer in it. Other counties do not have such an officer, and it follows that this brings the act in conflict with the constitutional provision requiring uniformity in the county governments. Certainly this law is fully within the mischief intended to be guarded against by the constitution, and also, as it seems to me, clearly within its letter.
2. There are several other constitutional provisions with which the act seems to conflict, but there is one with which the conflict is clear, and that is that no local or special law shall be passed regulating county and township business. That the law is local to Eureka county cannot be denied, and to some extent it certainly regulates the business of that county. "County business" may be defined as covering almost everything that concerns the administration of the county government. It includes the election or appointment of its officers and employes, the amount of their compensation, and how, when, and from what fund it is to be paid. This act directs how the watchman is to be appointed, upon which subject there have been three different regulations. It regulates its business by making it responsible for the watchman's salary, which otherwise it would not be. It directs that the county's money shall be taken from its treasury, and paid to one who otherwise would have no claim upon it. It fixes the amount which the county must pay, and by reference to the manner of payment of the salaries of other county officers, it directs how, when, and from what fund the money is to be paid. This is a regulation of county business, within *Page 102 
the meaning of the constitution, concerning which local laws are forbidden. (Welsh v. Bramlet,98 Cal. 219; Williams v. Bidleman, 7 Nev. 68;Montgomery v. Com., 91 Pa. St. 125.)
  I concur in the judgment. *Page 103